DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	 The Amendment of October 6, 2022 was entered. Claims 1-7 and 9 were cancelled. Claims 8 and 10 were amended. Claims 11-14 were newly added. Claims 8 and 10-14 are under consideration in this office action.

Withdrawal of Objections and Rejections
3.	The following objections and rejections have been withdrawn in view of applicants amendments:
a) The objection to the disclosure;
b) The objection of claims 4 and 10
c) The new matter rejection of claims 5 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph;
d) The rejection of claims 4-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
e) The rejection of claim 5 under 35 U.S.C. 101; and
f) The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Castillo-Romero et al., in view of Moreno-Gonzalez et al. 

Claim Objections
4.	Claim 14 is objected to because of the following informalities:  Claim 14 recites “anti-gY” instead of anti-IgY at multiple locations. Appropriate correction is required.
	
Maintained Grounds of Rejection
Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duque-Beltrán et al., (Mem. Inst. Oswaldo Cruz 97 (8) • Dec 2002; 97(8): 1165-8). 
Claim 8 is drawn to a kit for detecting Giardia antigens comprising the following components: a solid matrix selected from polystyrene plates or nitrocellulose membrane (MNC); purified polyclonal anti-Giardia IgG or anti-Giardia IgY antibodies as first capture ; a blocking solution; phosphate buffer saline - 0.1% Tween 20 pH 7.2 (PBS-T); purified polyclonal anti-Giardia IgY or anti-Giardia IgG antibodies as second capture; a conjugate of anti-IgY or anti-IgG antibodies bound to a reporter; and optionally a detection reagent; wherein if the first capture is a polyclonal anti-Giardia IgG antibody, the second capture is a polyclonal anti-Giardia IgY antibody, and the conjugate is a conjugate of anti-IgY; or wherein if the first capture is a polyclonal anti-Giardia IgY antibody, the second capture is a polyclonal anti-Giardia IgG antibody, and the conjugate is a conjugate of anti-IgG; and wherein the purified polyclonal anti-Giardia IgG antibodies and the polyclonal anti- Giardia IgY antibodies are purified by affinity chromatography with the recombinant Giardia antigens Alpha Giardia 7.3, Kinesin 3 and Cyst wall protein 1 (CWP1).
Duque-Beltrán et al., developed and standardized an enzyme-linked immunosorbent assay (ELISA) to detect Giardia antigen in feces using rabbit polyclonal antibodies. Rabbits were inoculated with cyst antigens from Giardia isolates to develop antibodies against the respective stages [abstract]. Duque-Beltrán et al., teach Production of polyclonal anti-Giardia cyst and trophozoite antibodies.  Purification of polyclonal anti-Giardia cyst and trophozoite antibodies - Rabbit polyclonal anti-Giardia cyst and trophozoite antibodies were purified from hyperimmune rabbit sera by sequential caprylic acid and ammonium sulfate precipitation (Arévalo 1999) [page 1166]. Fig. 2: Giardia antigen detection in feces by ELISA. Standardization. Optimal conjugate dilution.  The following procedural steps were considered optimal upon test standardization: Dynatech Immulon I® micro-ELISA polystyrene plates were coated with polyclonal anti-Giardia antibody. The plates were incubated. After incubation, plates were then washed. The alkaline phosphatase-linked anti-Giardia antibody conjugate was diluted in PBS-T (PBS plus 1% Tween 20) at a final concentration; teaching claims 11-12. The reactions were developed by adding p-nitrophenyl phosphate to each well; teaching claim 13. After 30 min, color development was stopped by adding NaOH to each well; thereby teaching claim 10. The absorbance value was determined by reading the optical density wavelength using a MultiSkan MS® colorimeter. The IgG anti-Giardia were purified by sequential caprylic acid and ammonium sulfate precipitation. A portion of these polyclonal antibodies was linked to alkaline phosphatase (conjugate)[abstract].   This ELISA will improve the diagnosis of Giardia infections in Colombia and will be useful in following patients after treatment [abstract].  Therefore, Duque-Beltrán et al., teach component of the kit recited by instant claims 8 and 10 and the method recited by claim 14. 


Response to Arguments
6.	Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. Applicants assert Duque-Beltran et al., discloses polyclonal anti-Giardia cyst and trophozoite antibodies; while the claims recite purified polyclonal anti-Giardia IgG or anti-Giardia IgY antibodies as first capture.  However the word “or” does not exclude additional, unrecited elements or method steps.  As long as Duque-Beltran et al., the polyclonal Giardia IgG or anti-Giardia IgY antibodies which are identical to the polyclonal anti-Giardia cyst and trophozoite antibodies; the purified polyclonal antibody meets the claim limitation.  The claim language does not exclude both IgY and IgG being capture agents. 
Next Applicants argue that while Duque-Beltran’s  polyclonal antibodies were purified they were purified by a different process. Applicants is reminded that claim 8 is drawn to the kit product; therefore the purified polyclonal antibodies The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Applicants attention is directed to MPEP 2111.03
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). 
Therefore, this argument is not persuasive because Duque-Beltran et al., clearly teach purification of the polyclonal antibodies.  Furthermore claim 14 does not require separate purification as argued by Applicants.  Duque-Beltran et al.,  describe the purified polyclonal anti-Giardia IgG antibodies and anti-Giardia IgY antibodies are purified by affinity chromatography with the recombinant Giardia antigens Alpha Giardia 7.3, Kinesin 3 and Cyst wall protein 1 (CWP1). 
Finally, Applicants  argue that Duque-Beltran et al., uses two capture polyclonal antibodies  instead of one. The Office does not find this argument persuasive, because the claims do not exclude the use of an additional capture agent.  Both claims 8 and 14 recite the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id. 
Therefore, none of Applicants arguments are found to overcome the rejection of record. Accordingly the rejection is maintained.



Pertinent Art

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Moreno-Gonzalez et al., teach Production and purification of avian antibodies (IgYs) from Giardia intestinalis recombinant 
protein. Rev.Colomb.Quim. [online]. 2013, vol.42, n.2, pp.12-20. ISSN 0120-2804.
Boone et al., (JOURNAL OF CLINICAL MICROBIOLOGY, Mar. 1999, p. 611–614) teach Giardia Enzyme-Linked Immunosorbent Assay Kits Detect Cyst Wall Protein 1.
Towbin et al., (Proc Natl Acad Sci USA. 1979 Sep;76(9):4350-4) teach Electrophoretic transfer of proteins from polyacrylamide gels to nitrocellulose sheets. 

Conclusion
8.	No claims allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645